Citation Nr: 0929608	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis. 

3.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Jeffery J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February and April 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which, in pertinent part 
denied entitlement to service connection for sinusitis, 
allergic rhinitis, and asthma due to asbestos exposure and 
found that new and material evidence had not been received to 
reopen a claim for entitlement to service connection for 
asthma.

In March 2005, the Veteran provided testimony before the 
undersigned at the RO.  A transcript of this hearing is of 
record.  

In a January 2006 decision, the Board denied the Veteran's 
claim, finding that new and material evidence was necessary, 
and had not been submitted, to reopen the Veteran's claim for 
entitlement to service connection for allergic rhinitis and 
sinusitis and denied entitlement to service connection for 
asthma and arthritis of both knees.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a memorandum 
decision issued in May 2008, the Court agreed with VA General 
Counsel that the Veteran's claim for entitlement to service 
connection for allergic rhinitis and sinusitis should have 
been reopened as new and material evidence had been received, 
and found that the Veteran had not received complete notice 
in accordance with the Veteran's Claims Assistance Act 
(VCAA).  

The Court vacated the Board's January 2006 decision in part 
and remanded the issues of entitlement to service connection 
for allergic rhinitis, sinusitis, and asthma back to the 
Board for further adjudication on the merits.  The Court 
further determined that the Board had properly denied the 
Veteran's claim for service connection for arthritis of both 
knees.  

The issues of entitlement to service connection for 
sinusitis, allergic rhinitis, and asthma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


REMAND 

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Under the VCAA, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In its memorandum decision, the Court found that the Veteran 
had not received adequate VCAA notice with regard to the 
asthma claim, and held that on remand VA must provide 
adequate VCAA notice with regard to the reopened sinusitis 
and rhinitis claims.

Moreover, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran's service treatment records show that he 
complained of chronic sinus blockage, pressure, and pain and 
the examiner assessed him with rule out chronic sinusitis.  
In a February 1985 treatment note, the Veteran was diagnosed 
with chronic sinusitis.  

A May 1986 treatment record contains a diagnosis of allergic 
conjunctivitis/rhinitis.  The veteran was treated for 
"probable allergic rhinitis" in June 1986 and was seen for 
follow-up care for allergic rhinitis and asthma in January 
1987.  

The Veteran was given a temporary physical profile during 
service due to allergic rhinitis for which he was to avoid 
exposure to indoor dust and cigarette smoke, avoid prolonged 
exposure to pollinated trees and grass, and could run at his 
own pace and distance.  In a May 1987 separation examination 
and report of medical history, the Veteran noted his general 
poor health and that he was taking medication for allergies. 

Post-service treatment records show that the Veteran was 
treated at the VA Medical Center (VAMC) for recurrent nasal 
and sinus problems and was diagnosed in October 1987 with 
"rhinitis and sinusitis, allergic in nature, since 1985".  
Private medical records show that the Veteran was treated for 
asthma with an inhaler beginning as early as 1996 and was 
diagnosed with subacute sinusitis in May 2002.  

In a February 2003 statement, an April 2003 notice of 
disagreement, and the March 2005 hearing before the Board the 
Veteran described his symptoms and treatment during service, 
explained the conditions under which he believed he was 
exposed to asbestos, cigarette smoke, and dust during active 
duty service, and stated that this exposure may have caused 
his current symptoms.     

Given the Veteran's treatment for allergies, rhinitis, 
sinusitis, and asthma both during and after service and his 
alleged asbestos exposure in service, an examination is 
needed to determine any current disabilities and the likely 
etiology.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran complete 
notice in connection with his claim for 
entitlement to service connection for 
sinusitis, allergic rhinitis, and asthma in 
accordance with the VCAA.  The letter 
should (1) inform him of the information 
and evidence that is necessary to 
substantiate his claims; (2) inform him 
about the information and evidence that VA 
will seek to provide; (3) inform him about 
the information and evidence he is expected 
to provide; and (4) request that the 
Veteran provide any evidence in his 
possession that pertains to the claim. 

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination to determine whether any 
current asthma, rhinitis, sinusitis or 
other disability manifested by allergies, 
had its onset in service or is related to a 
disease or injury in service, including in-
service asbestos exposure.  The examiner 
should review the claims folder and note 
such review in the examination report or in 
an addendum. 

The examiner should provide an opinion as 
to whether any current asthma, rhinitis, 
sinusitis or other disability manifested by 
allergies, at least as likely as not (50 
percent probability or more) had its onset 
in service or is, in whole or part, the 
result of in-service asbestos exposure, or 
any other in-service disease or injury.  

The examiner should provide a rationale for 
these opinions.  The opinion should take 
into account the Veteran's reports of his 
history and symptoms.

3.  If the claim is not fully granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

